Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
  	This office action is in response to the application 16/293303 filed 05 March 2019.  Currently claims 1-16 are pending. 

This application contains claims directed to the following patentably distinct species:  
Species A, corresponds to Figs. 2, 3, 4, 17 and 22, having source circuit part (column circuit part) 17 and wirings such that a second low resistance wiring part 27 and a second high resistance wiring part 28 are disposed so to be not overlapped with each other with an insulating film interposed there between;
Species B, corresponds to Figs. 18 and 19, having source input parts 217 and wirings such that a second low resistance wiring part 227 and a second high resistance wiring part 228 are disposed so as to be overlapped with each other with an insulating film interposed there between;
Species C, corresponds to Figs. 20 and 21 on which wirings 320 include an array in which one of the first wirings 320A and the other first wirings 320B are successively arranged two by two in parallel with one another. More specifically, one of the first wirings 320A is disposed at the second, the third, the sixth, the seventh . . . (n-3)th, and n-th places, while the other first wirings 320B is disposed at the first, the fourth, the fifth, the eighth . . . (n-2)th, and (n-1)th places. In the same manner, a plurality of second wirings 321 include an array in which one of the first wirings 321A and the other first wirings 321B are successively arranged two by two in parallel with one another;

Species D, corresponds to Fig. 23, on which a source protection circuit part 33 having an ESD protection circuit is installed in combination with source circuit part 17-2;
Species E, corresponds to Fig. 24, on which a source detection circuit part 35 is installed in combination with a source protection circuit part 33-3 and with a source circuit part 17-3;
Species F, corresponds to Fig. 25 on which a combination of a source detection circuit part 35-4 and a source circuit part 17-4 is installed;
Species G, corresponds to Fig. 26, on which a combination of a source detection circuit part 35-5 and a source protection circuit part 33-5 is installed;
Species H, corresponds to Fig. 27, on which a source detection circuit part 35-6 is installed, but not combined with source protection circuit part and not combined with source circuit part;
Species I, corresponds to Fig. 28, on which a source protection circuit part 33-7 is installed, but not combined with source detection circuit and not combined with source circuit part;
Species J, corresponds to Fig. 29, on which any of source protection circuit part, source detection circuit part and source circuit part is omitted;
Species K, corresponds to Fig. 30, on which two drivers 12-9 are disposed at positions spaced from each other in the X-axis direction;

The species A, B, C, D, E, F, G, H, I, J and K are independent or distinct because the different species have mutually exclusive characteristics for each identified species, as described above and illustrated on the corresponding figures.  In addition, these species are not obvious variants of each other based on the current record.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  employing different search strategies and different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/P.G.I./            Examiner, Art Unit 2813                                                                                                                                                                                            
/KHAJA AHMAD/            Primary Examiner, Art Unit 2813